351 S.W.3d 877 (2011)
Kevin Vance EDIC, Appellant
v.
The STATE of Texas.
No. PD-0623-11.
Court of Criminal Appeals of Texas.
August 24, 2011.
Robert T. Baskett, Dallas, for Appellant.
Larissa T. Roeder, Asst. Dist. Atty., Dallas, Lisa C. McMinn, State's Atty., Austin, for State.
Petition for discretionary review refused.
MEYERS, J., filed a dissenting statement.
MEYERS, J., dissenting.
I would grant Appellant's petition for discretionary review and affirm the court of appeals. While I agree with the decision of the court of appeals, I do not feel that the issue raised by Appellant was fully addressed in the opinion. We have determined that a threat under the retaliation statute can be communicated to the person being threatened through a third party, however, we have never considered whether the complainant must have knowledge of the threat. Because this is an issue we should deliberate, I respectfully dissent to the Court's decision to refuse Appellant's petition for discretionary review.